Citation Nr: 1806843	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  11-13 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a muscle disorder.  

3.  Entitlement to service connection for an eye disorder, characterized as dry eyes.  

4.  Entitlement to service connection for dizziness, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for a respiratory disorder, characterized as shortness of breath.

7.  Entitlement to service connection for a blood disorder.

8.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to April 1976. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issues of entitlement to service connection for a cervical spine disability and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran does not have a diagnosis of a muscle disorder.

2.  Throughout the period on appeal, the Veteran does not have a diagnosis related to fatigue.

3.  The Veteran's dizziness is a manifestation of his service-connected hypertension and coronary artery disease, and he does not have a separate disorder that causes dizziness.

4.  Throughout the period on appeal, the Veteran does not have a diagnosis of a blood disorder.

5.  Throughout the period on appeal, the Veteran does not have a diagnosis of a respiratory disorder.

6.  Throughout the period on appeal, the Veteran does not have a diagnosis of a skin disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a muscle disorder have not all been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for fatigue have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.304, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for dizziness, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.304, 3.307, 3.309 (2017).

4.  The criteria for entitlement to service connection for a blood disorder have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.304, 3.307, 3.309 (2017).

5.  The criteria for entitlement to service connection for a respiratory disorder, characterized as shortness of breath, have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.304, 3.307, 3.309 (2017).

6.   The criteria for entitlement to service connection for a skin disorder have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for a muscle disorder, dizziness, respiratory disorder, fatigue, blood disorder, and a skin disability.  

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§  5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Holton elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Service connection can also be established for a disability when such disability is shown to be caused or aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310 (2017).  

Finally, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the evidence of record, the Board determines that service connection is not warranted because the Veteran does not have a competent diagnosis of a muscle disorder, dizziness or related disability, respiratory disorder, fatigue, blood disorder, and skin disability.  See Brammer, 3 Vet. App. at 225.

As an initial matter, while the Veteran had symptoms of pseudofolliculitis barbae during service, the Veteran's post-service medical treatment records do not reflect any signs, symptoms, or a diagnosis of a skin disorder, including pseudofolliculitis barbae, during the period on appeal.  Specifically, aside from a surgical scar for which the Veteran is already service-connected, the October 2009 and March 2015 VA examiners did not find any evidence of a skin disorder.  As such, service connection is not for application.  See Brammer, 3 Vet. App. at 225.  Next, the Veteran does not have a diagnosis of a blood or respiratory disorder.  Here, the October 2009 VA examiner did not find any "blood abnormalities" or a diagnosis related to a blood disorder "because there is no pathology to render a diagnosis."  Moreover, with respect to a respiratory disorder, the examiner indicated that while the Veteran reported respiratory symptoms such as shortness of breath, he does not have an actual respiratory disorder or complications such as cor pulmonale, right ventricle hypertrophy, pulmonary hypertension, or chronic respiratory failure.  Therefore, these symptoms alone, without an underlying diagnosis, do not represent a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Further, with regard to fatigue, the October 2009 and April 2015 examinations did not reveal a specific diagnosis related to fatigue, other than sleep apnea and a psychiatric disorder.  As such, the Board notes that the Veteran was denied service connection for sleep apnea in April 2015, and therefore this issue is not before the Board.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009).  Additionally, the Board notes that the Veteran is already receiving compensation for symptoms of fatigue, insomnia, and related manifestations as part of his service-connected psychiatric disorder (characterized as psychoneurosis anxiety with primary insomnia).  As a result, a separate rating for these symptoms would be pyramiding.  See 38 C.F.R. § 4.14.  

Next, the Veteran also does not have a diagnosed muscle disorder.  Specifically, the October 2009 and April 2015 VA examiners did not find any evidence of a muscle disorder after a detailed physical examination and review of the medical evidence.  However, the Board notes that the Veteran is service-connected for a bilateral wrist disorder and radiculopathy in the lower extremities.  As such, to the extent the Veteran has the same symptoms that overlap with these disorders, the Veteran cannot receive a separate rating.  38 C.F.R. § 4.14.  Lastly, while the Veteran has symptoms of dizziness, lightheadedness, and fainting, the January 2010 and April 2012 examiners determined that these symptoms are due to postural hypotension caused by his service-connected heart disabilities, and not a separate disability.  As a result, the Board finds that the rating criteria for his service-connected heart disabilities adequately address and encompass these symptoms - especially in light of the fact that Diagnostic Code 7005 (which rates the Veteran's coronary heart disability) specifically takes into account "fatigue, dizziness, and syncope."  Therefore, the Veteran is not entitled to a separate rating for these manifestations.  See 38 C.F.R. § 4.14; Brammer, 3 Vet. App. at 225.

The Board also notes that a review of the Veteran's post-service treatment records and private opinions, including from April 2010, February 2012, November 2012, and December 2012, does not reveal a diagnosis for the aforementioned disorders.  

As part of this claim, the Board also acknowledges the Veteran's statements regarding the diagnosis and relationship between his claimed disorders and active service, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, the diagnosis and etiology of dysfunctions that are other than of a simple nature is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes he has certain disorders that are related to active duty service, he is a lay person without appropriate medical training and expertise to provide a medical opinion regarding the diagnosis and etiology of his disorders. 

In light of the above discussion, service connection is not warranted given that the preponderance of the evidence is against a finding that the Veteran has a diagnosis for any of the asserted conditions at any point during the time on appeal.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for a muscle disorder is denied.  

Service connection for dizziness, to include as secondary to a service-connected disability, is denied.  

Service connection for fatigue is denied.

Service connection for a respiratory disorder, characterized as shortness of breath, is denied.

Service connection for a blood disorder is denied.  

Service connection for a skin disorder is denied.   


REMAND

The Veteran asserts that his eye and neck disorders are related to active duty service.  

In October 2009 and September 2010 VA examinations, the examiner indicated that the Veteran had a diagnosis of dry eyes with blurred vision.  Nevertheless, the examiner's report is inadequate because he did not provide any etiological or nexus opinions.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Veteran should be provided with a new examination to determine if the Veteran's dry eyes and blurry vision are related to active duty service.  

Further, in an October 2009 VA examination, the examiner determined that the Veteran had a current cervical spine disability.  In a subsequent June 2010 addendum, the examiner opined that the Veteran's cervical spine disability is not related to a fall that occurred during service, on the basis of lack of medical documentation.  However, the Board finds these opinions to be inadequate because they do not address the Veteran's contention that his cervical spine disability is related to repeated trauma from parachuting during service and/or as secondary to his service-connected thoracolumbar spine disability.  Moreover, the examiner did not discuss the numerous private medical opinions submitted by the Veteran.  Further, with respect to the adequacy of the Veteran's private medical opinions, including from April 2010, May 2011, June 2011, February 2012, March 2012, and November 2012, the Board finds these opinions to be largely duplicative and appear to be based upon the Veteran's assertions.  Moreover, there is no indication that his service treatment records were reviewed.  As such, the Board finds these private opinions to be inadequate for adjudication purposes.  Therefore, the Veteran should be provided with a new VA examination to address the etiology of his cervical spine disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records from the VA Medical Center in Salem, Virginia, since January 2012, and any other VA facility from which the Veteran has received treatment.

2.  Send a letter to the Veteran requesting that he identify any private treatment of his eye and cervical spine conditions and complete any necessary authorizations for VA to assist him in obtaining the evidence or submit the evidence to VA himself.  Associate any obtained or submitted treatment records with the claims file.  

3.  Then, ensure that the Veteran is scheduled for a VA examination to determine the nature, extent, onset and etiology of his bilateral eye and cervical spine disorders.  The examiner should identify all current eye disorders found on examination, including dry eyes and blurry vision.  

The claims file must be reviewed, including the April 2010, May 2011, June 2011, February 2012, March 2012, and November 2012 private opinions provided by the Veteran's treating physicians, and such review should be noted in the addendum opinion.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.  The examiner is asked to provide the following medical opinions:

(a)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed eye disorder or cervical spine disorder was caused by or had onset during his active service.
 
(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed eye disorder or cervical spine disorder was caused by his service connected thoracolumbar spine disorder or cataracts.  

(c)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed eye disorder or cervical spine disorder has been aggravated (chronically worsened beyond natural progression) by his service connected thoracolumbar spine disorder or cataracts.  

If the examiner cannot provide the requested opinions without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Following any additional indicated development, the RO should review the claims file and re-adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


